NO. 12-08-00230-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: RICHARD CALVIN GIPSON,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
 Richard Calvin Gipson seeks a writ of mandamus requiring the Honorable Jack Skeen, Jr.,
Judge of the 241st District Court, Smith County, Texas, to furnish him a free record.  Gipson alleges
in his petition that he was convicted of intoxication manslaughter, a second degree felony, and his
conviction is now final.  He intends to file an application for a writ of habeas corpus for which he
needs a copy of his trial record.  We dismiss the petition for want of jurisdiction.
	Courts of appeals have no jurisdiction over postconviction writs of habeas corpus in felony
cases.  See Tex. Code Crim. Proc. Ann. § 11.07, § 3 (Vernon Supp. 2007); Board of Pardons and
Paroles ex rel. Keene v. Eighth Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995)
(jurisdiction to grant postconviction habeas relief lies exclusively with court of criminal appeals).
Because Gipson requests the record for purposes of pursuing postconviction relief in two felony
cases, we conclude that we have no jurisdiction to consider the merits of his petition. (1) See In re
Trevino, 79 S.W.3d 794, 795 (Tex. App.-Corpus Christi 2002, orig. proceeding); see also In re
Donnell, No. 12-06-00092-CV, 2006 WL 859658, at *1 (Tex. App.-Tyler Mar. 31, 2006, orig.
proceeding) (mem. op., not designated for publication); In re McCarty, No. 08-05-00355-CR, 2005
WL 3330353, at *1 (Tex. App.-El Paso Dec. 8, 2005, orig. proceeding) (mem. op., not designated
for publication).  Therefore, Gipson's petition for writ of mandamus is dismissed for want of
jurisdiction.


  BRIAN HOYLE 
									   Justice


Opinion delivered June 4, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





















(DO NOT PUBLISH)
1.  Although we do not reach the merits of Gipson's complaint, we note that an indigent defendant is not entitled
to a free record once he has exhausted his appeal, absent some compelling, recognized reason.  See Eubanks v. Mullin,
909 S.W.2d 574, 576 (Tex. App.-Fort Worth 1995, orig. proceeding); Escobar v. State, 880 S.W.2d 782, 784 (Tex.
App.-Houston [1st Dist.] 1993, order).